*188ON APPLICATION FOR REHEARING
Decided Nov 27, 1933
By WILLIAMS, J.
An application for rehearing lias been filed in this case and the claim is made that the record shows a conflict in the evi - deuce upon the question whether Laub did or did not turn his car to the left in front of Murphy’s car, and that therefore the question of contributory negligence of plaintiff was one for the jury and this court could not properly affirm the judgment of the court below upon the theory that the plaintiff was guilty of contributory negligence as a matter of law.
It seems that counsel have given too narrow a construction to the language of the opinion. However that may be, we are still satisfied that the undisputed evidence shows such a peculiar state of facts as to the manner in which the plaintiff managed, controlled and operated his car and such negligence on his part in failing to keep a lookout ahead and in failing to turn to the right as he approached the car of Murphy, that the trial court would have been warranted in directing a verdict for the defendant as to' plaintiff’s right to recover damages, and entering judgment thereon dismissing the petition.
Application for rehearing denied.
RICHARDS and LLOYD, JJ, concur.